 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LISA BELYEW,                                        No. 2:19-cv-0675 JAM DB P
12                        Plaintiff,
13            v.                                          ORDER
14    CAPTAIN DUCH, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 22, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24           The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27           1. The findings and recommendations filed May 22, 2019 (ECF No. 10) are adopted in

28   full;
                                                          1
 1           2. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is denied because plaintiff
 2   accrued three strikes under 28 U.S.C. § 1915(g) prior to filing this action; and
 3           3. If plaintiff wishes to proceed with this action, she must pay the $400 filing fee within
 4   thirty days of the date of this order. If plaintiff fails to do so, this case will be dismissed.
 5

 6    Dated: July 10, 2019                                 /s/ John A. Mendez
                                                           JOHN A. MENDEZ
 7                                                         United States District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
